Per Curiam:,
In this ease a petition in-bankruptcy against the defendant Greth was presented on April 3, 1899, upon which a contest arose as to the fact of his insolvency which was followed by an adjudication of bankruptcy on October 17, 1899. The appellant’s judgments were entered against him on January 10, 1899, and as that date was within four months of the time when the petition was filed, the case was brought directly within the express words of the 67th section of the present bankrupt law. It is very clearly and forcibly shown in tlie opinion of the learned court below, that it is not the date of the warrants of attorney authorizing the entry of judgment, but the date on which the judgments are actually entered that fixes the time from which the four months’ period begins to run. We do not see any escape from the conclusion thus reached, and we therefore find that there was no error in the order making absolute the rule to show cause why the fund in court should not be paid to the trustee in bankruptcy.
Order affirmed at the' cost of the appellant.